426 Pa. 81 (1967)
Straw, Appellant,
v.
Sands.
Supreme Court of Pennsylvania.
Argued April 19, 1967.
June 29, 1967.
*82 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
William L. McLaughlin, for appellant.
Robert S. Gawthrop, Jr., with him Gawthrop & Greenwood, for appellees.
OPINION BY MR. JUSTICE JONES, June 29, 1967:
In this ejectment action, the jury returned a verdict in favor of Paul M. Sands and Helen Sands, his wife, and against Catherin E. Straw. Subsequent thereto, Catherin E. Straw filed motions for judgment n.o.v. or, in the alternative, a new trial. On November 7, 1966, the motions for judgment n.o.v. and a new trial were dismissed. Approximately two months thereafter an appeal was taken to this Court.
No judgment on the verdict has ever been entered. In the absence of the entry of such judgment the present appeal is premature. See: Lynch v. Metropolitan Life Insurance Company, 422 Pa. 488, 222 A.2d 925 (1966).
Appeal quashed.
Mr. Justice MUSMANNO took no part in the consideration or decision of this case.